DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dahms et al. (EP2682036A2) in view of Xu et al. (CN-106580218-A).

    PNG
    media_image1.png
    600
    716
    media_image1.png
    Greyscale
Regarding claims 1-3 and 15, Dahms et al. teaches a dishwasher (referred to as dishwasher 8, Figure 4) comprising: a dishwasher body comprising a tub (referred to as washing tub 19, see Claim 3) that defines a washing space (referred to as washing compartment, see Claim 9) therein and a sump (referred to as collecting pot) disposed at a bottom of the tub (see [0047]) and configured to accommodate washing water (see [0043]); a spray arm (spraying devices/sprayers 20) disposed inside the washing space 
Dahms et al. does not explicitly teach the dishwasher where in the condenser is configured to exchange heat with washing water in the washing water guide based on contacting washing water in the washing water guide and is disposed
In the analogous art of heat pump type dishwashers and control methods, Xu et al. teaches a dishwasher (referred to as heat pump dishwasher, see [0036], Figure 1) where in a condenser (casing type condenser 12, see Figure 1, [0019], [0068]) is configured to exchange heat with washing water in the washing water guide based on contacting washing water in the washing water guide and is disposed inside a guide to spray arm (sprinkler 2,see Figure 1) specifically inside a passage to the spray arm of the dishwasher (see [0068], [0069]) and wherein the compressor (referred to as compressor 9) and the evaporator (referred to as evaporator 8) are configured to exchange heat with each other (see Figure 1, [0064]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the condenser type, design and its arrangement of Dahms et al. with a condenser like that of Xu et al. so as to dispose the condenser inside the upper guide, specifically inside the common passage and can be configured to exchange heat with washing water in the washing water guide based on contacting washing water (directly) in the washing water guide with the benefit of avoiding inefficient heat transfer that is usually seen in condensers that are wound around on outer wall of a conduit/pipe in order  [0068], Xu et al.) and to modify the evaporator and compressor arrangement of Dahms et al. with that of Xu et al. so that the compressor and the evaporator are configured to exchange heat with each other and the air that passes through and over the surface of the compressor can heat the air entering the evaporator via absorption and enhance the endothermic effect to avoid heat loss (see [0064], Xu et al.).
Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dahms et al. (EP2682036A2) in view of Xu et al. (CN-106580218-A) and further in view of Park et al. (KR-20170010564-A) and Jin et al. (KR-101037921-B1).
Regarding claims 4-8, the combination of Dahms et al. and Xu et al. teaches the dishwasher of claim 2. 
Both Dahms et al. and Xu et al. do not explicitly teach the dishwasher, further comprising: a passage switching valve that is disposed between the washing water guide and the circulation pump and that is configured to switch supply of washing water between the upper guide and the lower guide.
In the analogous art of dishwashers, Park et al. teaches a dishwasher  (dishwasher 100, see Figure 1, [0021]) of claim 2, further comprising: a passage switching valve  (switching valve 75, see Figure 1,[0029]) that is disposed between the washing water guide (supply passage 7, specifically (71, 73), see fig 1) and the circulation pump (pump 8) (valve 75 is located between pump 8 and the supply passages 71 and 73, see figure 1, [0029)) and that is configured to switch supply of washing water between the upper 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the washing water guide of Dahms et al. to include a passage switching valve of Park et al. disposed between the washing water guide and the circulation pump so as to switch supply of washing water between the upper guide and the lower guide with the benefit of being able to selectively open each of the supply passage (see [0029], Park et al.).
Dahms et al., Xu et al. and Park et al. do not explicitly teach a controller is configured to: control the passage switching valve to supply washing water to the upper guide, control the circulation pump to be driven based on the passage switching valve being switched to supply washing water to the upper guide, and based on the circulation pump being driven, drive the heat pump to thereby increase a temperature of washing water in the upper guide; wherein the controller is configured to: select an operation mode of the dishwasher body; and control the passage switching valve and the heat pump according to the operation mode; wherein the controller is configured to: based on the operation mode corresponding to an energy saving washing mode, control the passage switching valve to supply washing water to the upper guide and drive the heat pump; further comprising an electric heater configured to heat washing water in the sump, wherein the controller is configured to, based on the operation mode corresponding to a rapid washing mode, control the passage switching valve to supply washing water to the upper guide and drive the heat pump and the electric heater; dishwasher further comprising: an electric heater configured to heat washing water in the sump based on 
In the analogous art of Waste-heat withdrawal equipment of Dish washer and Control a method, Jin et al. teaches a dishwasher with a control method configured to: control valve (V1 opened to allow flow through condenser 30) to supply washing water to dishwasher (60) in turn drive the heat pump (heat pump device 20) (see Figure 3); select an operation mode of the dishwasher (60) and control the valve (Step S200, paragraph 8, lines 21-24) and the heat pump (heat pump device 20) according to the operation mode (Step S100, heat pump operation mode, paragraph 8, lines 16-18) (see Figure 3),in other words based on the operation mode control the valve to supply washing water dishwasher and drive the heat pump; the dishwasher system further comprising an electric heater (heater deice 50, see Figure 3) configured to heat washing water (paragraph 6, line 7), wherein the controller is configured to, based on the operation mode (paragraph 3, line 16) control the valve (V1) to supply washing water and drive the heat pump (heat pump device 20) and the heater (50); wherein the control method is also configured to control the valves (V1-V7) to supply washing dishwasher and then drive the heat pump (20), 20sense the temperature of washing temperature sensing unit (temperature sensors T1-T7) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the programming of the controller of dishwasher of Dahms et al., Xu et al. and Park et al. with the control method steps of Jin et al. so that the controller can be configured to run the dishwasher based on controlling the valves (passage switching valve), heat pump, circulation pump, water supply, heater and temperature sensing units programmed to several operation modes with the benefit of minimizing heat loss by using high temperature for washing wastewater that is discarded, obtaining high efficiency washing by using less energy than a conventional dishwasher, and recovering waste heat that can develop a compact dishwasher using a heat exchanger (such as a plate heat exchanger) (see paragraph 1, Jin et al.)
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dahms et al. (EP2682036A2) in view of Xu et al. (CN-106580218-A) and further in view of Marukasa et al. (JPH11179465A).
Regarding claims 9-14, the combination of Dahms et al. and Xu et al. teaches the dishwasher of claim 1.
Both Dahms et al. and Xu et al. do not explicitly teach the dishwasher, further comprising a condenser support portion that is disposed at an inside of the washing water guide and that supports the condenser; wherein the condenser support portion supports the condenser to be spaced apart from an inner wall surface of the washing water guide by a predetermined distance; wherein the condenser support portion comprises a plurality 
 In the analogous art of manufacturing devices for heat-exchangers, Marukasa et al. teaches a heat exchanger manufacturing apparatus comprising a condenser support portion (support portions including tube support portion 15, pressing surface 21a, supporting surface 15a  with recess, see Figures 1, 2c and 6) that supports the condenser  (referred to as heat exchanger 3)  so that  the condenser could be spaced apart from an inner wall surface of a guide or a pipe by a predetermined distance (owing to the thickness and other dimensions of the base parts 13 and 19, see annotated Figure 6); wherein the 
    PNG
    media_image2.png
    406
    537
    media_image2.png
    Greyscale
outer surface of the refrigerant pipe of the condenser (see Figure annotated  1); wherein the condenser comprises an inlet side refrigerant pipe and an outlet side refrigerant pipe that are arranged in parallel to each other (see annotated Figure 1) and that can be  disposed inside a washing water guide, and wherein the plurality of support pieces are spaced apart from one another in a length direction of each of the inlet side refrigerant pipe and the outlet side refrigerant pipe (see annotated Figure 6); and wherein a connection pipe connects the inlet side refrigerant pipe to the  outlet side refrigerant pipe (see annotated Figure 1), and wherein the plurality of support pieces are spaced apart in a length direction of each of the inlet side refrigerant pipe, the outlet side refrigerant pipe, and the connection pipe (see annotated Figure 6); wherein the 
    PNG
    media_image3.png
    510
    711
    media_image3.png
    Greyscale
portion and the second guide portion (see [0015]-[0017], [0019]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the condenser of Dahms et al. and Xu et al. with the condenser (heat exchanger) design of Marukasa et al, so as to include the support portion with support recess pieces holding the inlet and outlet refrigerant pipe along with connection pipe; first and second guide portions that can be integrated with the inside of the washing water guide and the condenser is then interposed between the portions with the benefit of increasing the contact area (and no gap, because of pressing surface 21a having an .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dahms et al. (EP2682036A2) in view of Xu et al. (CN-106580218-A) and further in view of Nakagawa et al. (KR-20160049994-A).
Regarding claim 16, Dahms et al. and Xu et al. teach the dishwasher of claim 15. Dahms et al. further teaches an evaporator essentially being a heat exchanger (see 0003]).
Both Dahms et al. and Xu et al. do not explicitly teach that the evaporator is curved and extends in at least two directions, and surrounds at least a portion of a lateral surface of the compressor.  
In the analogous art of heat storage device for air conditioners, Nakagawa et al. teaches a heat exchanger (referred to as heat exchanger 50) that is curved (see [0052]) and extends in at least two directions, and surrounds (see [0074]) at least a portion of a lateral surface of the compressor (referred to as compressor 23) (see [0045]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the evaporator of Dahms et al and Xu et al. with the curved heat exchanger wrapped around compressor arrangement of Nakagawa et al. as a curved evaporator that extends in at least two directions, and surrounds at least a portion of a lateral surface of the compressor with the benefit of good surface contact and efficient heat transfer performance (see [0052], [0114], Nakagawa et al.).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dahms et al. (EP2682036A2) in view of Xu et al. (CN-106580218-A) and further in view of Vignocchi et al. (EP-2978360-B1).
Regarding claim 17, the combination of Dahms et al. and Xu et al. teaches the dishwasher of claim 1. Dahms et al.  Further teaches the dishwasher comprising a water tank (condensate tank, 12) disposed below the bottom of the tub and configured to receive water (condensate water), wherein the evaporator (evaporator 2) is disposed above the water tank (condensate tank) (see Figure 4, [0040])
Both Dahms et al. and Xu et al. does not explicitly teach the water tank disposed vertically below the bottom of the tub and configured to receive water, wherein the evaporator is disposed inside the water tank and configured to exchange heat with water in the water tank.  
In the analogous art of Heat pump washing apparatus, Vignocchi et al. teaches a dishwasher (referred to as washing apparatus 1) comprising a water tank (referred to as tank 30) disposed vertically below the bottom of the tub (see Figure 3) and configured to receive water (see [0070]), wherein the evaporator (referred to as evaporator 24) is disposed inside the water tank (see Figure 3) and configured to exchange heat with water in the water tank (see [0056)].  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the evaporator arrangement of dishwasher of Dahms et al. and Xu et al. with that of Vignocchi et al. so as to have the water tank disposed vertically below the bottom of the tub and the evaporator is disposed inside the water tank and configured to exchange heat with water in the water tank with the benefit of washing water from the tub 
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dahms et al. (EP2682036A2) in view of Xu et al. (CN-106580218-A) and Vignocchi et al. (EP-2978360-B1) and further in view of Yu et al. (CN-106725181-A) 
Regarding claims 18 and 19, the combination of Dahms et al., Xu et al. and Vignocchi et al. teach the dishwasher of claim 17.
Dahms et al., Xu et al. and Vignocchi et al. do not explicitly teach the dishwasher further comprising: a water pipe configured to supply water to the water tank; a water level sensing unit configured to sense a water level inside the water tank; and a water pipe valve that is configured to open or close the water pipe based on a sensing result of the water level sensing unit.
In the analogous art of dish washing machine and control methods, Yu et al. teaches a dishwasher (referred to as dishwasher, see [0002]), further comprising: a water pipe (connecting pipe as part of water supply unit, see [0037], [0043]) configured to supply water to the water tank (referred to as water tank, see [0009]) ; a water level sensing unit (first and second water level sensors) configured to sense a water level (low water level or high water level) inside the water tank (see [0009], [0013]); and a water pipe valve (always obvious to have valve on a pipe) that can be configured to open (in order to automatically replenish water in the tank, see [0024]) or close the water pipe (in order to stop supplying water to the water tank, see [0025]) based on a sensing result of the water level sensing unit (see [0009], [0012], [0013]).

Dahms et al., Xu et al. and Vignocchi et al. do not explicitly teach that the water tank is disposed at an upper side of the compressor.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to rearrange the spatial position of the water tank of Yu et al. so as to dispose the water tank at an upper side of the compressor of the dishwasher Dahms et al., Xu et al. and Vignocchi et al.  Further, mere rearrangement of parts is held unpatentable because shifting the location of the water tank closer to compressor would not have modified the operation of the water tank or the compressor or the dishwasher at large and the particular placement of the water tank is held to be an obvious matter of design choice (MPEP 2144.04, VI C).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dahms et al. (EP2682036A2) in view of Xu et al. (CN-106580218-A), Vignocchi et al. (EP-2978360-B1), Yu et al. (CN-106725181-A) and further in view of Rafiqul et al. (CN-1186206-A).
Regarding claim 20, the combination of Dahms et al., Xu et al., Vignocchi et al. and Yu et al. teaches the dishwasher of  10claim 19.
Dahms et al., Xu et al., Vignocchi et al. and Yu et al. do not explicitly teach the dishwasher further comprising: a heat transfer member that is disposed between the water tank and the compressor and that is configured to exchange heat with the compressor and transfer heat energy of the compressor to the water tank, wherein the heat transfer member has:  15a first end coupled to the water tank at a first height relative to a bottom of the water tank, and a second end coupled to the water tank at a second height relative to the bottom of the water tank that is different from the first height.
In the analogous art of improved water heaters, Rafiqul et al. teaches a heat transfer member (referred to as heat exchanger 26, see Figure 2, [0021]) that is disposed between water tank (referred to as water tank 21) and evaporator (referred to as evaporator 25) and wound on a surface (wound on water tank, see Figure 2, [0021]) that is configured to exchange heat between the evaporator and the water tank (see [0021]) and having a first end (referred to as inlet header 27) coupled to the evaporator at a first height relative to a bottom of the evaporator and a second end (referred to as outlet header 28) coupled to the evaporator at a second height relative to the bottom of the evaporator that is different from the first height (see Figure 2). Rafiqul et al further teaches use of such heat transfer members and arrangements in a heat pump system with evaporator and compressor for circulating refrigerant (see [0005]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jung et al. (US-7093604-B2) teaches a control unit configured to control several components of a dishwater with heater system and associated methods of control for various control configurations (claims 1-27, Figure 4, 5, 7, 8).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PALLAVI CHITTA/Examiner, Art Unit 1711